Citation Nr: 1205542	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1966 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, granted the Veteran's claim for service connection for PTSD rated at 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain the Veteran's current VA medical treatment records and a more current VA medical examination to address the severity of the Veteran's service-connected PTSD.  

First, the Veteran's VA treatment records on file only date to February 2010.  If he has since received additional relevant treatment, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§  3.159(c)(2), (c)(3) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Second, the Board notes that the Veteran's representative in the August 2011 Informal Brief of Appellant in Appealed Case (Brief) indicated that the Veteran has submitted records indicating that his PTSD may have increased in severity.  See also the Veteran's Center Report dated in January 2011, and the VA medical treatment record dated in January 2010 indicating an increase in symptoms.  Furthermore, the Veteran has submitted a record from Dr. A. dated in December 2009 indicating that the Veteran may experience some relevant symptoms of homicidal ideation not shown at the time of the May 2009 VA psychiatric examination.  

In this regard, the Veteran's most recent VA psychiatric examination was conducted in May 2009, about two-and-a-half years ago.  Pursuant to 38 U.S.C. § 5103A, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (When the appellant complains of increased hearing loss two years after his last audiology examination, VA should schedule the appellant for another examination.).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened), VAOPGCPREC 11-95 (1995).  

There has been an extensive period of time since the last VA psychiatric examination and there is also evidence that the severity of the Veteran's PTSD may have changed over the course of his treatment.  Therefore, it is clear that, after any necessary current treatment records have been obtained, the Veteran should be provided with a new examination to assess the severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all current VA medical treatment records relevant to his PTSD, dating from February 2010, as this is the most recent VA treatment record associated with the claims file.  Also, obtain the Veteran's records from the Vet Center.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.  

2.	Then, after all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA psychiatric examination, to determine the current nature and severity of his current service-connected PTSD.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating for PTSD.  

	All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

	The examiner is asked to report on the presence or absence of specific symptoms noted in the General Rating Formula for Mental Disorders.  

	Furthermore, the examiner should discuss how these and any other symptoms of PTSD (even if not listed in the rating criteria) affect the Veteran's social and occupational functioning.  The examiner should specifically note the November 2008 and December 2009 private treatment records from Dr. A., including the evidence of homicidal ideation.

	The examiner should provide a complete rationale and explanation for any opinion provided.

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Then, readjudicate the Veteran's claim for a higher initial rating for service-connected PTSD.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


